Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					    35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Storer et al. (U.S. Pub. No. 2012/0266011) in view of Burkey (U.S. Pub. No. 2009/0276567).

	With respect to claims 1 and 8, the Storer et al. reference teaches providing a solid state drive having a plurality of component solid state drives and a drive aggregator, the plurality of component solid state drives including at least a first component solid state drive and a second component solid state drive ([0054 - 0056] - The block arrays 55 and slabs 56 are contained within the aggregate layer 53, wherein the various slabs 56 can be defined from a heterogeneous pool of physical storage devices, and any given region 57 can include extents built from slabs of two or more different types of physical storage device, such as flash memory, solid-state drives (SSDs), HDDs, etc.); receiving, in the drive aggregator via at least one host interface, commands to operate memory cells identified via logical addresses ([0071] - the system can store the high level metadata needed to boot the aggregate in special purpose regions, allowing rapid boot, 
	The Storer et al. reference does not teach generating, by the drive aggregator in the second component solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives; and in response to a failure of the first component solid state drive, substituting a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, based on the copy of the dataset generated in the second component solid state drive.
	The Burkey reference teaches generating, by the drive aggregator in the second component solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives ([0006] - if a device containing one copy, or a portion of a copy, suffers a failure of functionality (e.g., a mechanical or electrical problem), then that device can be serviced or removed while one or more of the other copies is used to provide storage and access to existing data) and ([0039] - if a device containing mirrored data fails, the management module 121 may direct the storage module 122 to execute all IO operations using devices holding another copy); and in response to a failure of the first component solid state drive, substituting a function of the first component solid state drive with 
Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Burkey to incorporate the limitations of  generating, by the drive aggregator in the second component solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives; and in response to a failure of the first component solid state drive, substituting a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, based on the copy of the dataset generated in the second component solid state drive into the claimed invention. 
The motivation for generating, by the drive aggregator in the second component solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives; and in response to a failure of the first component solid state drive, substituting a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, based on the copy of the dataset generated in the second component solid state drive is for improving performance ([0002] – Burkey).

	With respect to claims 2 and 9, the Storer et al. reference teaches further comprising: monitoring health data of the plurality of component solid state drives ([0086] - detecting a failed 
	The Storer et al. reference does not teach wherein the generating of the copy of the dataset is in response to a determination that a failure risk of the first component solid state drive is above a threshold.
	The Burkey reference teaches wherein the generating of the copy of the dataset is in response to a determination that a failure risk of the first component solid state drive is above a threshold ([0039] - the management module 121 may also monitor system operations, collect performance and operations statistics, and transmit diagnostics in response to various conditions or events, such as device failures, wherein the management module 121 also automatically reconfigures the storage system 160 as necessary under certain circumstances, such that if a device containing mirrored data fails, the management module 121 may direct the storage module 122 to execute all IO operations using devices holding another copy).
Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Burkey to incorporate the limitations of wherein the generating of the copy of the dataset is in response to a determination that a failure risk of the first component solid state drive is above a threshold into the claimed invention. 
The motivation for wherein the generating of the copy of the dataset is in response to a determination that a failure risk of the first component solid state drive is above a threshold is for improving performance ([0002] – Burkey).


	The Storer et al. reference does not teach further comprising: selecting the second solid state drive for storing the copy of the dataset; wherein the selecting of the second solid state drive is in response to the determination that the failure risk of the first component solid state drive is above the threshold.
	The Burkey reference teaches further comprising: selecting the second solid state drive for storing the copy of the dataset ([0039] - the management module 121 may also monitor system operations, collect performance and operations statistics, and transmit diagnostics in response to various conditions or events, such as device failures, wherein the management module 121 also automatically reconfigures the storage system 160 as necessary under certain circumstances, such that if a device containing mirrored data fails, the management module 121 may direct the storage module 122 to execute all IO operations using devices holding another copy); wherein the selecting of the second solid state drive is in response to the determination that the failure risk of the first component solid state drive is above the threshold ([0039] - the management module 121 may also monitor system operations, collect performance and operations statistics, and transmit diagnostics in response to various conditions or events, such as device failures, wherein the management module 121 also automatically reconfigures the storage system 160 as necessary under certain circumstances, such that if a device containing mirrored data fails, the management module 121 may direct the storage module 122 to execute all IO operations using devices holding another copy).
Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Burkey to incorporate the 
The motivation for further comprising: selecting the second solid state drive for storing the copy of the dataset; wherein the selecting of the second solid state drive is in response to the determination that the failure risk of the first component solid state drive is above the threshold is for improving performance ([0002] – Burkey).

	With respect to claims 4 and 12, all of the limitations of claims 3 and 11 have been addressed.
  The Storer et al. reference does not teach wherein the selecting of the second solid state drive is based on a failure risk of the second component solid state drive.
  The Burkey reference teaches wherein the selecting of the second solid state drive is based on a failure risk of the second component solid state drive ([0039] - the management module 121 may also monitor system operations, collect performance and operations statistics, and transmit diagnostics in response to various conditions or events, such as device failures, wherein the management module 121 also automatically reconfigures the storage system 160 as necessary under certain circumstances, such that if a device containing mirrored data fails, the management module 121 may direct the storage module 122 to execute all IO operations using devices holding another copy) and ([0048] - it often makes sense to have one source mirror copy and two or more target mirror copies, thus, there can be multiple copies stored on different solid state drives).

The motivation for wherein the selecting of the second solid state drive is based on a failure risk of the second component solid state drive is for improving performance ([0002] – Burkey).

	With respect to claims 5 and 13, all of the limitations of claims 4 and 12 have been addressed.
	The Storer et al. reference does not teach further comprising: storing a failover setting associating an identifier of the dataset with the first component solid state drive and the second component solid state drive, in response to the determination that the failure risk of the first component solid state drive is above the threshold.
	The Burkey reference teaches further comprising: storing a failover setting associating an identifier of the dataset with the first component solid state drive and the second component solid state drive, in response to the determination that the failure risk of the first component solid state drive is above the threshold ([0003]) and ([0006] - if a device containing one copy, or a portion of a copy, suffers a failure of functionality (e.g., a mechanical or electrical problem), then that device can be serviced or removed while one or more of the other copies is used to provide storage and access to existing data. Mirroring can also be used to improve read performance. Given copies of data on drives A and B, then a read request can be satisfied by reading, in parallel, a portion of the data from A and a different portion of the data from B).

The motivation for further comprising: storing a failover setting associating an identifier of the dataset with the first component solid state drive and the second component solid state drive, in response to the determination that the failure risk of the first component solid state drive is above the threshold is for improving performance ([0002] – Burkey).

	With respect to claims 6 and 14, all of the limitations of claims 5 and 13 have been addressed.
	The Storer et al. reference does not teach further comprising, after the failover setting is stored to associate the identifier of the dataset with the first component solid state drive and the second component solid state drive: mirroring data-altering operations for the dataset in the first component state drive and in the second solid state drive, without mirroring non-data-altering operations performed in the first component solid state drive for the dataset.
	The Burkey reference teaches further comprising, after the failover setting is stored to associate the identifier of the dataset with the first component solid state drive and the second component solid state drive: mirroring data-altering operations for the dataset in the first component state drive and in the second solid state drive, without mirroring non-data-altering operations performed in the first component solid state drive for the dataset ([0003]), ([0006] - if 
Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Burkey to incorporate the limitations of  further comprising, after the failover setting is stored to associate the identifier of the dataset with the first component solid state drive and the second component solid state drive: mirroring data-altering operations for the dataset in the first component state drive and in the second solid state drive, without mirroring non-data-altering operations performed in the first component solid state drive for the dataset into the claimed invention. 
The motivation for further comprising, after the failover setting is stored to associate the identifier of the dataset with the first component solid state drive and the second component solid state drive: mirroring data-altering operations for the dataset in the first component state drive and in the second solid state drive, without mirroring non-data-altering operations performed in the first component solid state drive for the dataset is for improving performance ([0002] – Burkey).

	With respect to claims 7 and 16, the Storer et al. reference teaches wherein the identifier of the dataset is a namespace ([0038] - to logically organize the information as a hierarchical structure of named directories, files and special types of files called virtual disks on the disks).

	With respect to claim 8, the Storer et al. reference teaches a plurality of component solid state drives, including a first component solid state drive and a second solid state drive ([0054 - 0056] - the block arrays 55 and slabs 56 are contained within the aggregate layer 53, wherein the various slabs 56 can be defined from a heterogeneous pool of physical storage devices, and any given region 57 can include extents built from slabs of two or more different types of physical storage device, such as flash memory, solid-state drives (SSDs), HDDs, etc.); and a drive aggregator having: at least one host interface ([0071] - the system can store the high level metadata needed to boot the aggregate in special purpose regions, allowing rapid boot, takeover and high-level repair) and (see fig. 4, 218, 460 and 490); a plurality of drive interface connected to the plurality of component solid state drives (see fig. 4, 490); a translation logic coupled between the at least one host interface and the plurality of drive interface (see fig. 4, 440b) and ([0048] - a CF interface module 440 can be organized as a CF encoder/decoder, wherein, the CF encoder of, e.g., CF interface 440a on N-module 214 can encapsulate a CF message as (i) a local procedure call (LPC) when communicating a file system command to a D-module 216 residing on the same node or (ii) a remote procedure call (RPC) when communicating the command to a D-module residing on a remote node of the cluster).
	The Storer et al. reference does not teach wherein the drive aggregator is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive; and wherein in response to a failure of the first component solid state drive, the drive aggregator is configured to substitute a function of the first component solid state drive for the dataset with a corresponding function of the second solid state drive, based on the copy of the dataset generated in the second solid state drive.

Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Burkey to incorporate the limitations of  wherein the drive aggregator is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive; and wherein in response to a failure of the first component solid state drive, the drive aggregator is configured to substitute a function of the first component solid state drive for the dataset with a corresponding 
The motivation for wherein the drive aggregator is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive; and wherein in response to a failure of the first component solid state drive, the drive aggregator is configured to substitute a function of the first component solid state drive for the dataset with a corresponding function of the second solid state drive, based on the copy of the dataset generated in the second solid state drive is for improving performance ([0002] – Burkey).

	With respect to claim 10, the Storer et al. reference teaches further comprising: monitoring health data of the plurality of component solid state drives ([0086]).

	With respect to claim 15, all of the limitation of claim 13 have been addressed.
	The Storer et al. reference does not teach wherein in response to the failure of the first component solid state drive, the drive aggregator is configured to update the failover setting to disassociate the identifier of the dataset from the first component solid state drive and associate the identifier of the dataset with the second component solid state drive.
	The Burkey reference teaches wherein in response to the failure of the first component solid state drive, the drive aggregator is configured to update the failover setting to disassociate the identifier of the dataset from the first component solid state drive and associate the identifier of the dataset with the second component solid state drive ([0003]), ([0006] - if a device containing one copy, or a portion of a copy, suffers a failure of functionality (e.g., a mechanical or electrical problem), then that device can be serviced or removed while one or more of the 
Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Burkey to incorporate the limitations of  wherein in response to the failure of the first component solid state drive, the drive aggregator is configured to update the failover setting to disassociate the identifier of the dataset from the first component solid state drive and associate the identifier of the dataset with the second component solid state drive into the claimed invention. 
The motivation wherein in response to the failure of the first component solid state drive, the drive aggregator is configured to update the failover setting to disassociate the identifier of the dataset from the first component solid state drive and associate the identifier of the dataset with the second component solid state drive is for improving performance ([0002] – Burkey).

	With respect to claim 18, the Storer et al. reference teaches a at least one host interface configured to receive commands from at least one host system (see fig. 4, 218 and 490); a plurality of drive interfaces configured to be connected to a plurality of component solid state drives, including a first component solid state drive and a second component solid state drive (see fig. 4, 490); a translation logic coupled between the at least one host interface and the plurality of drive interfaces  (see fig. 6, 218, 440b and 490).
	The Storer et al. reference does not teach wherein the translation logic is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component 
 	The Burkey reference teaches wherein the translation logic is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives ([0006] - if a device containing one copy, or a portion of a copy, suffers a failure of functionality (e.g., a mechanical or electrical problem), then that device can be serviced or removed while one or more of the other copies is used to provide storage and access to existing data) and ([0039] - if a device containing mirrored data fails, the management module 121 may direct the storage module 122 to execute all IO operations using devices holding another copy); and wherein in response to a failure of the first component solid state drive, the translation is configured to substitute a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, using the copy of the dataset generated in the second component solid state drive ([0006] - if a device containing one copy, or a portion of a copy, suffers a failure of functionality (e.g., a mechanical or electrical problem), then that device can be serviced or removed while one or more of the other copies is used to provide storage and access to existing data) and ([0039] - if a device containing mirrored data fails, the management module 121 may direct the storage module 122 to execute all IO operations using devices holding another copy).

The motivation for wherein the translation logic is configured to generate, in the second solid state drive, a copy of a dataset that is stored in the first component solid state drive in the plurality of component solid state drives; and wherein in response to a failure of the first component solid state drive, the translation is configured to substitute a function of the first component solid state drive with respect to the dataset with a corresponding function of the second component solid state drive, using the copy of the dataset generated in the second component solid state drive is for improving performance ([0002] – Burkey).

With respect to claim 19, the Storer et al. reference teaches further comprising: an integrated circuit package, wherein the at least one host interface, the translation logic, and the plurality of drive interfaces are packaged in the integrated circuit package (see fig. 3, 340, 380 and 370) and ([0050] - some or all of the storage operating system 330 is implemented as logic circuitry embodied within, for example, one or more field programmable gate arrays (FPGAs), application specific integrated circuits (ASICs), programmable logic devices (PLDs), or some 
The Storer et al. reference does not teach and in response to a determination that a failure risk of the first component solid state drive is above a threshold: select the second solid state drive for storing the copy of the dataset; generate the copy of the dataset; and store a failover setting that associates an identifier of the dataset with the first component solid state drive and the second component solid state drive.
 	The Burkey reference teaches and in response to a determination that a failure risk of the first component solid state drive is above a threshold: select the second solid state drive for storing the copy of the dataset; generate the copy of the dataset ([0006] - if a device containing one copy, or a portion of a copy, suffers a failure of functionality (e.g., a mechanical or electrical 
Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Burkey to incorporate the limitations of and store a failover setting that associates an identifier of the dataset with the first component solid state drive and the second component solid state drive into the claimed invention. 
The motivation for and store a failover setting that associates an identifier of the dataset with the first component solid state drive and the second component solid state drive is for improving performance ([0002] – Burkey).

	With respect to claim 20, all of the limitations of claim 19 have been addressed.
	The Storer et al. reference does not teach wherein, after the failover setting is stored to associate the identifier of the dataset with the first component solid state drive and the second 
	The Burkey reference teaches wherein, after the failover setting is stored to associate the identifier of the dataset with the first component solid state drive and the second component solid state drive, the translation logic is configured to mirror data-altering operations for the dataset in the first component state drive and in the second solid state drive, without mirroring non-data-altering operations performed in the first component solid state drive for the dataset ([0003]), ([0006] - if a device containing one copy, or a portion of a copy, suffers a failure of functionality (e.g., a mechanical or electrical problem), then that device can be serviced or removed while one or more of the other copies is used to provide storage and access to existing data. Mirroring can also be used to improve read performance. Given copies of data on drives A and B, then a read request can be satisfied by reading, in parallel, a portion of the data from A and a different portion of the data from B) and ([0039]).
Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Burkey to incorporate the limitations of  wherein, after the failover setting is stored to associate the identifier of the dataset with the first component solid state drive and the second component solid state drive, the translation logic is configured to mirror data-altering operations for the dataset in the first component state drive and in the second solid state drive, without mirroring non-data-altering operations performed in the first component solid state drive for the dataset into the claimed invention. 
.

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Storer et al. (U.S. Pub. No. 2012/0266011) in view of Burkey (U.S. Pub. No. 2009/0276567) and further in view of Hwan (KR 10-0964152).

	With respect to claim 17, the Storer et al. reference teaches wherein each of the plurality of component solid state drives has a controller capable of processing commands from host systems (see fig. 4, 218 and 490) and ([0048] – the CF interface modules 440 implement the CF protocol to communicate file system commands among the modules of cluster over the cluster switching fabric 210); and the drive aggregator is configured to receive commands in the at least one host interface and implement the commands using the plurality of component solid state drives (see fig. 4, 480 and 490)  and ([0046] - the RAID system module 480 manages the storage and retrieval of information to and from the volumes/disks in accordance with a RAID redundancy protocol, such as RAID-4, RAID-5, RAID-DP or declustered RAID (discussed below), while the disk driver system 490 implements a disk access protocol such as Serial ATA (SATA), SCSI or FC protocol (FCP)).

	The Hwan reference teaches each of the plurality of the component solid state drives is packaged in an integrated circuit package having a ball grid array (BGA) form factor (page 4, lines 33-40 – memory device that is directly connected to the heat generated by the solid state drive as a flash memory device of a ball grid array (BGA) or chip size package (CSP) type, and a printed circuit board having a low CTE).
Thus, at a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to combine the references Storer et al. and Hwan to incorporate the limitations of each of the plurality of the component solid state drives is packaged in an integrated circuit package having a ball grid array (BGA) form factor into the claimed invention. 
The motivation for each of the plurality of the component solid state drives is packaged in an integrated circuit package having a ball grid array (BGA) form factor is for improving performance (page 4, lines 28-31 - Hwan).

      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  
             EA
         3/17/22

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112